Citation Nr: 1434454	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1957.  The Veteran was also a member of the Tennessee Air National Guard, reportedly from 1965 to 1966 and from 1974 to 1995.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in February 2013.  A transcript of the hearing is of record.  

When this issue was most recently before the Board in October 2013, it was remanded for further development.  The case now returns to the Board for further appellate action.  
 
The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no acquired psychiatric disorder present during the period of the claim is etiologically related to service.



CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, and the incurrence of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a September 2010 letter, prior to the rating decision on appeal.  Thereafter, the Board expanded the PTSD claim to include all psychiatric disorders.  Therefore, in April 2013, pursuant to the Board's March 2013 remand, the RO supplemented the original notice with a letter providing all required notice in response to a claim for service connection for PTSD and other psychiatric disorders.  Following provision of the additional notice and completion of all indicated development, the originating agency readjudicated the claim in May 2014.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had the original VCAA notice letter included notice addressing all psychiatric disorders.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  Unfortunately, service treatment records are unavailable.  An October 2005 letter from the National Personnel Records Center indicates that the Veteran's service records were destroyed by the records fire of July 1973.   Where service treatment records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board believes it has met this obligation by the present decision.

VA obtained all other relevant medical treatment records identified by the Veteran.  VA afforded the Veteran appropriate VA psychiatric examinations in May 2011, May 2013, and May 2014.  The Board in March 2013 and again in October 2013 reviewed the record, determined that an additional VA examination was necessary to decide the claim, and remanded the case for that purpose.  The Veteran was afforded these additional VA examinations in May 2013 and May 2014.  The Board has reviewed the examination reports and finds substantial compliance with the requirements articulated in the Board's remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The VA examiners appropriately considered the record and current clinical findings and provided findings and opinions sufficient for the Board's adjudication of the claim.  The Veteran was also afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's DD214 reflects that he served on active duty from March 1954 to February 1957, and that his military occupational specialty was Medical Aid man (medic) with the 21st Medical Company, Infantry.  He had over one year and three months of foreign service.  He did not receive any awards or decorations associated with combat.  The Veteran has not contended that he engaged in combat or that he has PTSD related to combat, but he does contend that he had stressor experiences in service including stressors coincident to his duties as a medic in Korea during the Korean Conflict.  The Board does not discount the stressors reported by the Veteran, and VA examiners have accepted these reported in-service experiences in determining whether a diagnosis of PTSD is warranted.  As explained below, the Board has determined that the preponderance of the evidence shows that the Veteran has not had PTSD at any time during the period of the claim.

The Veteran has been afforded three VA examinations addressing his claimed psychiatric disorder to include PTSD.  These were in May 2011, May 2013, and May 2014.  There was some conflict between the first two examinations and the assessment of a treating osteopath, E.B., giving rise to the necessity of the most recent examination.  Specifically, neither the May 2011 examiner nor the May 2013 examiner diagnosed PTSD, finding that the diagnostic criteria were not met, with the May 2011 examiner diagnosing an anxiety disorder not otherwise specified (NOS) and a depressive disorder NOS, while the May 2013 examiner diagnosed depressive disorder NOS.  In contrast, E.B. assessed PTSD associated with the Veteran's service-related stressor events. 

Records reflect that the private treating osteopath E.B. was primarily occupied with treating the Veteran's physical ailments, but that in a few recent treatments she noted the Veteran's self-report of recurring dreams or nightmares ongoing since his Korean War service, including one of a boy getting shot and the Veteran unable to help him, and dreams of fighting.  In a March 2014 statement, E.B. opined that the Veteran had, "PTSD related to his time in the war and the loss of his brother in the same war."

E.B.'s opinion is somewhat problematic because the Veteran's brother reportedly died in Vietnam during the Vietnam War, whereas the Veteran served in Korea during the Korean Conflict.  Nonetheless, the Board accepts, for purposes of its determination herein, that E.B.'s opinion is supportive of a causal link between the Veteran's own experiences in the Korean Conflict and his self-reported current symptoms to which E.B. assigns a diagnosis of PTSD.  

However, E.B. did not identify the elements supporting the diagnosis of PTSD.  This contrasts with the determinations of all three VA examiners - in May 2011, May 2013, and May 2014 - who each specifically concluded that the diagnostic criteria for PTSD are not met.  
The May 2014 VA examiner noted that the Veteran's self-reported experiences during the Korean War - including witnessing atrocities, deaths, and injuries - meet criterion A for a stressor potentially causative of PTSD.  That examiner also concluded that the Veteran's learning of his brother's death in Vietnam also meets criterion A.

The May 2014 examiner specifically found that current psychiatric symptoms consist of a depressed mood, and that the Veteran's stressor experiences inclusive of his wartime experiences in Korea and the death of his brother are, "not causing any current re-experiencing of symptoms that are clinically significant."  The examiner thus found that Criterion B (intrusive symptoms associated with the traumatic event) for a diagnosis of PTSD is not met.  The examiner added that criteria C, D, and E for current PTSD are also not met.  The examiner noted that the Veteran is able to talk about his stressor experiences without producing clinical symptoms.  While the Veteran experienced sadness upon talking about the death of his brother, the examiner noted that this was not indicative of a psychiatric condition, but instead was a normal stress reaction.

The May 2014 examiner further noted that the Veteran was not in any significant distress during the examination, and was not suicidal, homicidal, or psychotic.  The Veteran rather expressed that he was looking forward to going to a planned visit to a restaurant following the examination.  The examiner also noted relevant social or psychosocial history, including that the Veteran remained married to his third wife of many years, he continued to play cards with other veterans once weekly, he worked out at a gym, and he enjoyed reading the paper "from cover to cover" in the morning.  The examiner indicated that the Veteran's psychosocial functioning is not consistent with a psychiatric disorder beyond a mild mood disorder, characterized as a depressive disorder, which the examiner found to impact the Veteran's functioning only during intervals of significant stress.  The examiner further concluded that this mood disorder was not, "caused by or the result of his active service." 

The May 2013 VA examiner also diagnosed a depressive disorder NOS and no other mental disorder, and found that diagnostic criteria for PTSD were not met.  Psychosocial stressors included both the death of family members and the Veteran's own medical conditions.  The examiner further concluded that the Veteran's mental condition is not severe enough to interfere with social or occupational functioning or to require treatment.  This is also reasonably consistent with the May 2014 examiner's assessment.  The May 2013 examiner provided a chronological history of the Veteran.  The Veteran was assessed as currently relating well to his wife, children, and grandchildren, and spending time with family and friends.  Leisure activities in his retirement were again noted to include playing cards with friends and reading.  

The May 2013 examiner noted that the Veteran is taking Wellbutrin prescribed by his family physician (E.B.).  The Veteran reported that this medication helped him manage his anger.  While the Veteran reported a history of daily drinking for three to four years following service, he ceased this behavior in 1977 or 1978.  The Veteran reported current infrequent alcohol use and not drinking to intoxication.  

The May 2013 examiner also accepted as fact the in-service stressor of the Veteran witnessing a fellow soldier shoot a Korean child during the Korean Conflict.  The May 2013 examiner found that this did result in intense psychological distress upon being cued to the memory of that event, meeting Criterion B for a diagnosis of PTSD.  However, the May 2013 examiner was in agreement with the May 2014 examiner that Criteria C (persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness), D (persistent symptoms of increased arousal), E (duration of symptoms of PTSD), and F (effects of PTSD) were not met.  

The May 2013 examiner attributed the Veteran's current depressed mood to his recent knee operation and difficulties with physical therapy and recovery following that surgery.  The May 2013 examiner also found no suicidality, homicidality, or psychosis.  The examiner noted that the Veteran reported having distressing memories triggered by cues such as watching the History Channel or war movies, and having intermittent nightmares.  However, the examiner also noted that administered psychological testing was consistent with the absence of PTSD.  Unlike the May 2014 examiner, the May 2013 examiner was unable to opine, without speculation, whether the Veteran's current depressive disorder was related to his Korean Conflict experiences.  

The May 2011 VA examiner noted that the Veteran's first documented treatment for mental illness was five to six years prior, with an anti-depressant then prescribed.  The examiner noted the Veteran's military occupational specialty as a medic in Korea, and the Veteran's denial of any combat experience.  The Veteran also denied any in-service disciplinary infractions or adjustment problems.  The Veteran was noted to have been married three times following service, with his current marriage of over a decade.  Noted social interactions were essentially the same as those reported at the more recent examinations.  The Veteran reported in-service stressors associated with duties as a medic, including treating a 10 year old child whom he witnessed a guard shoot, as well as witnessing a dead soldier who had been hanged and another soldier who froze to death.  

The May 2011 examiner noted that while the Veteran endorsed the presence of criteria for a diagnosis of PTSD, diagnostic testing which the examiner judged to be likely valid was negative for PTSD.  The examiner found that the Veteran experienced stressors as a medic and in the specific reported incidents, but that as a result he experienced sadness at the time rather than intense fear, helplessness, or horror.  The May 2011 examiner unfortunately failed to explain which of the criteria for a diagnosis of PTSD the examiner felt were objectively lacking, or lacking in sufficient severity to meet the criteria for a diagnosis of PTSD.  The examiner also concluded that he could not opine without speculation whether the mild to moderate depression and anxiety which were present currently were causally related to service.  

Taken together, the Board finds that the May 2011, May 2013, and May 2014 VA examination reports present a reasonably coherent and cohesive mental health picture of low-level anxiety or depressive disorder, with the May 2014 examiner concluding that the present mental disability is not related to war or wartime experiences, but rather is related to current or recent circumstances, particularly medical difficulties.  All three VA examiner rule out the presence of PTSD based on the failure to meet diagnostic criteria for that disorder, notwithstanding the presence of in-service stressors.  These conclusions appear consistent and well-supported by these examiners' mental health examinations and testing of the Veteran.  The private treating osteopath, E.B., while assessing PTSD related to service stressors, failed to explain how the Veteran met the diagnostic criteria for PTSD, and thus the Board has less confidence in and assigns less weight to that assessment in its weighing of the evidence.  The Board accordingly concludes that the well-reasoned assessments of the VA examiners that PTSD has not been present outweigh the contrary assessment of E.B..  

The Board also notes the Veteran's contentions to the effect that his current symptoms are due to PTSD which in turn is due to his in-service experiences.  While the Veteran is certainly competent to report his symptoms, he lacks the expertise required to render a psychiatric diagnosis.  Therefore, his lay opinion concerning this matter is of no probative value.

Finally, the Board notes that there is no competent evidence linking the other diagnosed psychiatric disorders to service and the most recent VA examiner has provided an opinion against the claim.

Due to the loss of service records by fire, the Board has taken additional care to weigh the evidence and consider the applicability of the benefit-of-doubt rule.  However, the Board has determined that the benefit-of-doubt rule is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for psychiatric disability, to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


